Section 25 of the municipal charter of Twin City, Georgia (Ga. L. 1920, p. 1658) provides that the city shall have authority "to license, regulate, restrain, or prohibit the running at large within the corporate limits of said city, of cattle, horses, swine, sheep, goats, geese, chickens, ducks or other fowls and animals, and to impound the same." In view of the foregoing charter powers, the petition here of individuals seeking to enjoin the city from impounding cattle which belonged to the petitioners and were running at large within the corporate limits, upon the alleged ground that the city was without legal authority to impound the said cattle, alleged no ground for the relief sought, and the trial court did not err in sustaining the general demurrer of the city and dismissing the action.
Judgment affirmed. All the Justices concur, except Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 16009. NOVEMBER 13, 1947.